SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One) [] Form 10-K [] Form 20-F [ ] Form 11-K [X] Form 10-Q [ ] Form N-SAR For Period Ended:March 31, 2012 [ ] Transition Report on Form 10-K [] Transition Report on Form 20-F []Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be constructed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Fresh Start Private Management, Inc. Full Name of Registrant 999 N. Tustin Avenue Suite 16 Santa Ana, California 92705 (Address of principal executive offices) (Zip Code) (714) 541-6100 (Registrant’s telephone number, including area code) PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and [] (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR or the transition report or portion thereof could not be filed within the prescribed time period. The Registrant is unable to file, without unreasonable effort and expense, its Form 10-Q Quarterly Report for the quarter ended March 31, 2012 because the Registrant's auditor has not completed their review of the Form 10-Q. It is anticipated that the Form 10-Q Quarterly Report, along with the interim financial statements, will be filed on or before the 5th calendar day following the prescribed due date of the Registrant's Form 10-Q. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. Jorge Andrade Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director (714) 541-6100 (Name) (Title) (Telephone) If so, attach an explanation of the anticipated change, both narrative and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. (2)Have all other periodic reports required under Section 13 or 15(d) of the Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). [] Yes [X ] No (a) The Registrant was unable to file, without unreasonable effort and expense, its Form 10-K Annual Report for the annual report ended December 31, 2011 because the Registrant's auditor has not completed their review of the Form 10-K.It is anticipated that the Form 10-K Annual Report, along with the interim financial statements, will be filed on or before the 15th calendar day following the prescribed due date of the Registrant's Form 10-K.The Registrant filed a FORM 12b-25NOTIFICATION OF LATE FILING on 2012-04-02 in this matter. (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?[] YesNo [X] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Fresh Start Private Management, Inc. (Name of Registrant as Specified in Charter) In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 15, 2012 By:/s/ Jorge Andrade Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form.
